OPINION — AG — ** SEARCH WARRANT — JURISDICTION — SERVICE ** THE SERVICE OF A SEARCH WARRANT OR OTHER PROCESS (SUMMONS) DIRECTED TO AND DELIVERED TO THE CONSTABLE HE IS VESTED WITH FULL AUTHORITY TO SERVE AND EXECUTE THE SAME THROUGHOUT THE COUNTY, HAVING THE SAME AUTHORITY THEREIN AS IF SUCH SERVICE OR EXECUTION WERE BEING MADE IN HIS OWN DISTRICT. (JURISDICTION, WARRANT, ARREST WARRANTS) CITE: 28 Ohio St. 39 [28-39], 28 Ohio St. 53 [28-53], 39 Ohio St. 602 [39-602], 39 Ohio St. 607 [39-607] (SAM H. LATTIMORE)